Citation Nr: 1020229	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic lower back 
disability, claimed as lumbago.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to May 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in part, denied service connection for 
lumbago.  The claims file subsequently was transferred to the 
RO in Detroit, Michigan.


FINDING OF FACT

Although the Veteran was seen for low back complaints in 
service, a chronic disability was not first manifest within 
one year following service, and the only medical opinion to 
address the etiology of current lumbar spine disability 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a chronic lower back 
disability, claimed as lumbago, have not been met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In this appeal, in an August 2007 letter, the RO provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The October 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2007 
letter.

In this appeal, the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for service connection for a chronic 
lower back disability, claimed as lumbago.  However, the 
Board points out that, on these facts, the lack of such 
notice is not shown to prejudice the Veteran.  Indeed, the 
Board determines that from the January 2008 notice of 
disagreement, the Veteran had actual knowledge of the need to 
demonstrate in-service treatment for a back disability as 
well as the existence of a current back disability in order 
to substantiate his service connection claim.  As such, the 
Board finds that the Veteran is not prejudiced by any 
deficiency in the content of the notice here.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  
Additionally, he was afforded VA examinations in August 2007 
and October 2008 that were fully adequate for the purposes of 
rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, if manifest to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.§§ 3.307, 3.309.

In this case, the Veteran asserts that he has a current 
chronic lower back disability, that is related to service.  
However, considering the record, to include statements made 
by the Veteran, the Board finds that the criteria for service 
connection have not been met.

Prior to service, March 2004 X-rays of the Veteran's cervical 
and thoracic spine were normal.

The Veteran's service treatment records reflect complaints of 
back pain in September 2006.  At that time, he reported that 
he injured his back one week earlier.  The diagnosis was 
acute chronic low back pain.  In April 2007 the Veteran 
presented for a remanipulation of his spine.  The diagnosis 
was lumbago (pain in the lumbar spine).  The report of an 
April 2007 separation examination was negative for findings 
or assessments of any current back problems but did note that 
the Veteran had injured his back in training.  

On VA general examination in August 2007, the Veteran 
reported that he had been experiencing chronic low back pain 
almost daily since September 2006.  He explained that he had 
injured his back while in service when he was jumping from a 
wall.  The examiner noted that X-rays of the spine were not 
ordered initially and that the Veteran did not show up for 
physical therapy in September 2007 so X-rays could not be 
taken.  Objectively, there was no lumbar tenderness or 
paraspinal spasm.  There was slight limitation of motion, but 
repetitive movements were normal and were not painful.  The 
diagnosis was chronic back pain by history.

The Veteran underwent another VA examination in October 2008.  
He again reported that he injured his back in service in 
September 2006 while slipping from a wall.  He received 
treatment which included bed rest and physical therapy for 4 
months.  X-rays of the spine revealed mild narrowing, L5-L6 
and L6-S1 joint space.  The examiner concluded that the 
Veteran's low back disability was not caused by or a result 
of his military service.  The X-rays showed congenital six 
lumbar segments with mild narrowing at L5-L6 and L6-S1 which 
was consistent with the normal progression of aging.  No 
other clinical evidence of record addresses the Veteran's 
lumbar spine.

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

Initially, the Board notes that there are no clinical 
findings or diagnoses of a back disability during service.  
As indicated above, although the Veteran was treated for 
complaints of low back pain and lumbago (pain in the lumbar 
spine) in service, no chronic disability was found.  The 
Board notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The report of the 
Veteran's April 2007 separation examination shows that the 
Veteran's back was evaluated as clinically normal, with a 
notation that he had back pain during service.  

Given the normal objective findings at the separation 
examination, the Board finds that in-service spine problems 
were acute and transitory, having resolved without residual 
prior to separation. 

The Board acknowledges that the absence of in-service 
demonstration of chronic back disability does not itself 
preclude a grant of service connection.  Here, however, the 
post-service record does not demonstrate that any current 
lumbar disability is related to active service.  

Additionally, while the Veteran has a current diagnosis of 
mild narrowing, L5-L6 and L6-S1 joint space, the earliest 
evidence of a lumbar back disability was in October 2008, 
almost 17 months after the Veteran's discharge from service.  
Clearly, such time period is beyond the presumptive period 
for establishing service connection for arthritis as a 
chronic disease associated with the Veteran's period of 
active service.  

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between current 
mild narrowing, L5-L6 and L6-S1 joint space and the Veteran's 
military service.  In fact, the only medical opinion 
addressing the etiology of the low back disability weighs 
against the claim.  As indicated above, the October 2008 VA 
examiner opined that the Veteran's low back disability was 
not caused by or a result of his military service as the X-
rays showed congenital six lumbar segments with mild 
narrowing at L5-L6 and L6-S1 which was consistent with the 
normal progression of aging.  None of the competent medical 
evidence currently of record refutes this conclusion, and the 
Veteran has not presented or identified any such existing 
medical evidence or opinion.  

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
Veteran's assertions.  While the Veteran is competent to 
report symptoms in service and there is evidence of 
complaints at that time, the Veteran's April 2007 separation 
examination shows that the Veteran's back was evaluated as 
clinically normal.  For this reason, the Veteran's testimony 
as to continuous back pain since service is not found to be 
credible, as it is outweighed by the medical evidence at 
discharge.

To the extent that the Veteran's assertions are offered to 
establish a relationship between a current back disability 
and service, such evidence must fail.  The matter of medical 
etiology, or relationship-the matter on which these claims 
turn-is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg,  the question of causation here involves a more complex 
relationship that the Veteran is not competent to address.
Hence, the lay assertions in this regard have no probative 
value.

In sum, the Board finds that service connection for a chronic 
lower back disability, claimed as lumbago must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


						(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a chronic lower back disability, 
claimed as lumbago is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


